DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/05/2022, with respect to the rejection under § 101, have been fully considered and are persuasive in consideration of Step 2A Prong Two as presented on page 10 of the arguments.  The § 101 rejection has been withdrawn. 

Applicant's arguments regarding the § 101(a)(1) rejection have been fully considered but they are not persuasive.  As identified below, Simons explicitly teaches the amended limitation “before a consensus of other blockchain nodes is gained”, as well as the other limitations argued but not amended.  Additionally, the examiner notes that Applicant has drafted the “determining” and “marking” steps of the independent claims in the alternative, such that only one must occur (i.e., “or”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simons (US 2020/0043007 A1, cited in Applicant’s IDS filed 08/13/2021, hereinafter “Simons”).

	Regarding claim 1, Simons teaches
A blockchain-based data processing method performed by a blockchain node, implemented by circuits for implementing functions [Simons, Fig 1A], comprising: 
acquiring a locally generated data processing transaction request [Simons, ¶ 0036]; 
pre-executing the data processing transaction request, to determine a pre-execution result including write data [Simons, ¶ 0029, and ¶¶ 0031 & 0032 write data]; 
updating a data object in a local database according to the write data, and marking updated data of the data object as data with an unconfirmed state [Simons, ¶ 0033], before a consensus of other blockchain nodes is gained [Simons, ¶ 0021, “When a determination is made that a transaction can be expedited, the transaction processing platform can expedite the transaction, e.g., locally process the blockchain transaction, prior to receiving a verification or confirmation from the consensus network. In this manner, the transaction processing platform can act like a local cache allowing quick access and operation on permanently stored data within the blockchain with minimal or calculated risk.”]; 
encapsulating the pre-execution result into the data processing transaction request, and transmitting an encapsulated data processing transaction request to a blockchain network, to request other blockchain nodes to process the encapsulated data processing transaction request [Simons, ¶ 0033]; and 
determining updated data associated with the encapsulated data processing transaction request as invalid data, in response to determining that the blockchain network refuses to execute the encapsulated data processing transaction request [Simons, ¶ 0071], marking the updated data associated with the encapsulated data processing transaction request as data with a confirmed state, in response to determining that the blockchain network executes the encapsulated data processing transaction request [Simons, ¶ 0071].

	Regarding claim 2, Simons teaches the blockchain-based data processing method according to claim 1, wherein determining that the blockchain network refuses to execute the encapsulated data processing transaction request comprises: receiving a notification of refusing to execute the encapsulated data processing transaction request fed back by one or more of the other blockchain nodes [Simons, ¶ 0062].

	Regarding claim 3, Simons teaches the blockchain-based data processing method according to claim 1, wherein determining the updated data associated with the encapsulated data processing transaction request as invalid data comprises: deleting the updated data associated with the encapsulated data processing transaction request, or marking the updated data associated with the encapsulated data processing transaction request as data with an invalid state [Simons, ¶ 0071].

Regarding claim 4, Simons teaches the blockchain-based data processing method according to claim 1, wherein after determining the updated data associated with the encapsulated data processing transaction request as invalid data, the method further comprises: in response to determining that the local database includes other data with an unconfirmed state that depends on the invalid data, determining the other data with the unconfirmed state as invalid data, and determining another data processing transaction request associated with the other data with the unconfirmed state as an invalid request [Simons, ¶ 0071].

Regarding claim 5, Simons teaches the blockchain-based data processing method according to claim 1, wherein after determining the updated data associated with the encapsulated data processing transaction request as invalid data, the method further comprises: discarding the encapsulated data processing transaction request, or generating an updated data processing transaction request according to the encapsulated data processing transaction request, and pre-executing the updated data processing transaction request [Simons, ¶ 0065].

Regarding claim 6, Simons teaches the blockchain-based data processing method according to claim 1, further comprising: performing response processing based on the data with the confirmed state and the data with the unconfirmed state in the local database, in response to receiving a data access request [Simons, ¶ 0070].

Regarding claim 7, Simons teaches the blockchain-based data processing method according to claim 1, further comprising: 
acquiring a plurality of data processing transaction requests transmitted by the other blockchain nodes, and marking the plurality of data processing transaction requests as data processing transaction requests to be verified [Simons, ¶¶ 0035 & 0036]; 
executing respective data processing transaction requests to be verified, and identifying a conflict between the data processing transaction requests to be verified [Simons, ¶ 0033]; and 
refusing chaining, in response to identifying the conflicting data processing transaction request to be verified [Simons, ¶ 0062].

Regarding claim 8, Simons teaches the blockchain-based data processing method according to claim 7, wherein executing the respective data processing transaction requests to be verified, and identifying the conflict between the data processing transaction requests to be verified comprises: 
executing the respective data processing transaction requests to be verified seriatim in a set order [Simons, ¶ 0063]; and 
determining that a currently executed data processing transaction request to be verified is a conflicting data processing transaction request, in response to identifying that a conflict exists between the currently executed data processing transaction request to be verified and a historically executed data processing transaction request to be verified [Simons, ¶ 0064].

Regarding claim 9, Simons teaches the blockchain-based data processing method according to claim 7, wherein executing the respective data processing transaction requests to be verified, and identifying a conflict between the data processing transaction requests to be verified further comprises: 
identifying a dependency relationship according to pre-execution results of the respective data processing transaction requests to be verified, and performing topological sorting according to an identifying result [Simons, ¶¶ 0021 & 0022, prior to receiving consensus, determination that request can be performed locally if conditions are satisfied]; and 
in response to identifying that a conflict exists between two or more of the data processing transaction requests to be verified during the topological sorting, accepting one of the two or more data processing transaction requests to be verified, and determining that other data processing transaction requests to be verified of the two or more data processing transaction requests to be verified are conflicting data processing transaction requests [Simons, ¶¶ 0022 & 0023, reconciliation action].

Regarding claim 10, Simons teaches the blockchain-based data processing method according to claim 7, wherein executing the respective data processing transaction requests to be verified, and identifying the conflict between the data processing transaction requests to be verified further comprises: 
identifying a dependency relationship according to pre-execution results of the respective data processing transaction requests to be verified, and performing topological sorting according to an identifying result [Simons, ¶¶ 0021 & 0022, prior to receiving consensus, determination that request can be performed locally if conditions are satisfied]; 
executing the respective data processing transaction requests to be verified according to a topological sorting result [Simons, ¶¶ 0021 & 0022]; and 
determining that a currently executed data processing transaction request to be verified is a conflicting data processing transaction request, in response to identifying that a conflict exists between the currently executed data processing transaction request to be verified and a historically executed data processing transaction request to be verified [Simons, ¶¶ 0022 & 0023, reconciliation action].

Regarding claim 11, Simons teaches the blockchain-based data processing method according to claim 1, wherein the locally generated data processing transaction request is a data write processing transaction request, and data objects targeted by one or more of the blockchain nodes can be the same as data objects targeted by others of the blockchain nodes [Simons, ¶¶ 0031 & 0032].

Regarding claim 12, Simons teaches the blockchain-based data processing method according to claim 11, wherein the blockchain nodes are configured in a data center of a hospital and/or a data center of a toll station [Simons, ¶¶ 0028, 0037 & 0043].

	Claims 13-19 recite limitations similar to those recited in claims 1-7, respectively, and are rejected for the same reasons discussed above.

	Claim 20 recites limitations similar to those recited in claim 1 and is rejected for the same reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        08/12/2022